Citation Nr: 0725466	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, 
Louisiana


THE ISSUE

Entitlement to eligibility for a clothing allowance. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1974 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 decision of the New Orleans, 
Louisiana, Department of Veteran's Affairs (VA) Medical 
Center (hereinafter, AOJ).  

The veteran submitted additional evidence in support of his 
claim in April 2005.  He has submitted a waiver of review of 
this evidence by the AOJ, and the Board will proceed with 
adjudication of his claim. 



FINDING OF FACT

The veteran's service connected disability does not require 
use of a prosthetic or orthopedic appliance (including a 
wheelchair) that wears or tears clothing, or use of a 
medication that causes irreparable damage to his outer 
garments.



CONCLUSION OF LAW

The requirements for eligibility for a clothing allowance 
have not been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. 
§ 3.810 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA Form 21-8678 (Application for Annual Clothing 
Allowance) submitted by the veteran in June 2004 provided him 
notice of the criteria for entitlement to an annual clothing 
allowance.  

The veteran was also notified by letter dated August 2004 of 
what evidence VA would obtain on his behalf, what evidence he 
was responsible for submitting, and the assistance that VA 
could provide in obtaining those records.  In addition, this 
letter notified the veteran that he should submit any 
pertinent evidence in possession.  The veteran has 
demonstrated actual knowledge of both what is required to 
substantiate his claim and who is responsible for submitting 
what evidence by his submission of additional evidence in 
April 2005.  The veteran waived consideration of this 
evidence by the AOJ.

In addition, this benefit does not require the accumulation, 
submission or development of any additional evidence since 
the only relevant and pertinent evidence is a certification 
from the Chief Medical Director or designee that the veteran 
is entitled to the clothing allowance based on the nature of 
his service connected disabilities.  Opinions have been 
obtained from the Chief Medical Director's designees.

The AOJ also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the AOJ or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal. 

The record reflects that the veteran's only service connected 
disability is lymphedema praecox with multiple episodes of 
cellulitis of the left lower extremity, with surgical scars.  
This is evaluated as 60 percent disabling.  However, the 
veteran has also been awarded entitlement to a total rating 
based on individual unemployability due to service connected 
disabilities.  

The veteran contends that he should be entitled to a clothing 
allowance based on the nature of his service connected 
disabilities.  He argues that the support hose he must wear 
due to his service connected disability changes the shape of 
his outer foot garments, and that a topical medicine used for 
his service connected disability has a tendency to stain his 
socks.  

Under VA laws and regulations, an annual clothing allowance 
as specified in 38 U.S.C.A. § 1162 is payable when the Chief 
Medical Director or designee certifies that because of a 
service connected disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of use of a physician 
prescribed medication for a skin condition which is due to a 
service connected disability, there is irreparable damage to 
the veteran's outer garments.  38 C.F.R. § 3.810(a)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that the veteran has been prescribed Jobst 
stockings and below the knee stockings for his service 
connected disability.

The veteran's claim was reviewed by designees of the Chief 
Medical Director in November 2002 and again in June 2004.  
Following these reviews it was concluded that the records for 
the veteran did not establish that, because of a service-
connected disability, he wore or used a prosthetic or 
orthopedic appliance which tended to wear out clothing or 
that because of his service connected condition he used 
medication that caused irreparable damage to his outer 
garments.  Based on this certification, the AOJ denied the 
veteran's claim.

The veteran has also submitted an April 2005 statement from a 
private doctor in support of his claim.  This states that the 
veteran uses Josbt stockings for chronic lymphedema and 
venous insufficiency.  He added that the veteran also uses 
various creams issued by the VA which stain his clothes.  The 
doctor added that the veteran's shoes did not fit properly.  
On this basis, the doctor opined that the claim for a 
clothing allowance "may be a reasonable request."

As noted, a clothing allowance is based on a certification by 
a designated VA medical professional.  The designated VA 
medical professionals have certified that the veteran does 
not meet the criteria for a clothing allowance.  

The April 2005 private opinion has been considered.  VA 
treatment records show, however, that the cream that 
reportedly stains the veteran's clothing was prescribed for 
treatment of a fungus, rather than the service connected 
disability, and that there has been no prescription for 
shoes.  The only prosthetic prescribed for the service 
connected disability consists of the stockings.  The April 
2005 statement did not report that the stockings caused 
unusual wear on the shoes or other outer clothing, 
notwithstanding that the shoes may have been ill fitting.  
For these reasons, the Board finds that the weight of the 
evidence is against the claim, reasonable doubt does not 
arise, and the claim is denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to eligibility for a clothing allowance is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


